CERTIORARI to Justice Russel, in a case of tenant holding over, after notice to quit.
The record gave a copy of the complaint, as required by the Code, § 2204; the summons; appearance; the request for a jury trial; the summoning and appearance of the jurors; the trial; verdict, judgment and warrant of possession.
Mr. Cullen, for the tenant, alledged as cause of diminution, that the written notice to quit required by law was not sent up with the record.
Mr. Houston said it was not a part of the record, but merely matter of evidence.
The Court so held, and disallowed the allegation of diminution; and enlarged the time for excepting to the record. *Page 387